DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-21 are pending.  Claims 18-21 were newly presented.
Priority:  This application is a DIV of 14/796,279 (07/10/2015)
14/796,279 has PRO 62/024,590 (07/15/2014).
IDS:  The IDS dated 11/19/20 was considered.
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (WO2013142389).
This rejection is withdrawn in view of the claim amendments.
NEW CLAIM REJECTIONS NECESSITATED BY AMENDMENT
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (WO2013142389) in view of Hamady et al. (US 20100323348).
Schmitt teaches 
A method for preparing a sequencing library (abstract, claim 15), comprising: 
(1) ligating a plurality of partially or fully double-stranded (ds) sequencing adapters to ds DNA fragments of a sample, thereby generating a sequencing library (claim 15, 18 : “ligating a double-stranded target nucleic acid molecule to at least one SMI adaptor molecule to form a double-stranded SMI-target nucleic acid complex”, “wherein the double-stranded target nucleic acid molecule is a sheared double-stranded DNA”), 
wherein one strand of each of the plurality of the partially or fully ds DNA sequencing adapters comprises, from the 5' to 3' direction, a 1st sequence region and a 2nd sequence region ([0013], Fig. 2) 
 (a) the 1st sequence region is a sequence consisting of (Xmer)n, wherein Xmer is 3-mer, 4-mer, 5-mer, or 6-mer, and n is an integer from 2 to 8, wherein the barcode sequences are synthesized from a mixture of different Xmers with defined sequences, and the different Xmers have 2 or more nucleotide differences from each other ([0027], [0039]-[0060]), and
(b) the 2nd sequence region is 
(i) at least 10 nucleotides in length, 
(ii) fully or substantially complementary to a target sequence, and 
(iii) the same among the plurality of partially or fully ds sequencing adapters, ([0012], Fig. 1; [0026]; [0087]-[0097], Example 1)
wherein the number of different 1st sequence regions in the plurality of the partially or fully ds DNA sequencing adapters is at least 100.
Althought Schmitt does not specifically teach the particular combination of Xmers (wherein the barcode sequences are synthesized from a mixture of different Xmers with defined sequences, and the different Xmers have 2 or more nucleotide differences from each other) combined to form at least 100 different first sequences, one of ordinary skill in the art would reasonably consider the combinatorial nature of the SMI/tag sequences to uniquely identify a set of sheared fragments to produce such a number of different 1st sequence/adaptor 
Regarding claim 2, Schmitt teaches end repairing the DNA fragments ([0073]).  Regarding claim 3, Schmitt teaches reverse transcription in DNA to form cDNA for the method ([0072]).  Regarding claim 4,  Schmitt teaches amplifying the sequencing library ([0074]).  Regarding claims 5-7, Schmitt teaches sequencing the ds DNA fragments ([0074]), determining copy number and genetic variants ([0084]).  Regarding claims 8-11, Schmitt teaches n-mer sequences of n=3,4,5 and one of ordinary skill in the art would consider combinations of the degenerate/semi-degenerate n-mer sequences to optimize the number of distinct tag sequences and arrive at the claimed invention.  Regarding claims 12-14, Schmitt teaches the configuration, i.e. in Figures 1-2.  Regarding claim 15, Schmitt teaches “enzymatic ligation or any other method known in the art” ([0027]) which one of ordinary skill in the art would apply their knowledge and experience to phosphorylate the 5’ terminus and arrive at the claimed invention.  Regarding claim 16, as with claims 8-11, one of ordinary skill in the art would consider combinations of the degenerate/semi-degenerate n-mer sequences to optimize the number of distinct tag sequences and arrive at the claimed invention.  As with claim 16, independent claim 17 parallels instant claim 1 and includes the limitation of claim 16 - one of ordinary skill in the art would consider combinations of the degenerate/semi-degenerate n-mer sequences to optimize the number of distinct tag sequences and arrive at the claimed invention.  
Regarding new claims 18-21, depending from claim 17 and further specifying details of the barcode-Xmer, although Hamady specifically teaches an 8 base barcode, Hamady also teaches that varying the length of the barcode “may expand the multiplexing capacity” ([0091]) and one of ordinary skill in the art would understand that varying the codeword length of the barcode would be desirable if necessary “to provide uniquely barcoded libraries” ([0091]).  Such variations are well within the abilities of one of ordinary skill in the art they would reasonably consider such a modification and arrive at the claimed invention.
Response
Applicant argues in response to the rejection over Schmitt that Schmitt does not teach the Xmers having 2 or more differences.  As detailed above, Hamming teaches such a structure and one of ordinary skill in the art would reasonably consider such error correcting barcode designs and arrive at the claimed invention.  Thus, Applicant’s argument is not persuasive.
Conclusion
The claims are not in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639